DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Applicants amendments filed August 1, 2022, amending claims 125 and 136 and cancelling claim 128 is acknowledged.  The amendments have been entered because they comply with 37 C.F.R. § 1.116.  
Accordingly, claims 125, 130, 132-141, and 144-150 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Travis Bliss on August 9, 2022.

The application has been amended as follows: 
Claim 148:  The cell of claim 147, wherein the engineered antigen receptor is an engineered T cell receptor (TCR), a chimeric antigen receptor (CAR), a DARIC, or a zetakine.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is Cellectis (US 20160130569 A1; published May 12, 2016), which was described in the previous office action mailed May 17, 2022 (page 9, ¶2).  
Another close prior art is Stoddard (WO 2011156430, of record).  Stoddard teaches I-OnuI homing endonucleases (HE) and methods on how to generate an I-OnuI variants to target a DNA sequence.  However, Stoddard does not teach or suggest I-OnuI variants that target a TGFR2 gene.  Furthermore, because there is not structure-function relationship between I-OnuI variants and the polynucleotide sequence they target, one skilled in the art could not predict the structure of an I-OnuI variant that could target SEQ ID NO 11.  

The genus of I-OnuI variants recited in claims 125 and 136 have been sufficiently described for the reasons outlined in the previous office action mailed May 17, 2022 (¶ spanning pages 8-9). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 125, 130, 132-141, and 144-150 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        



/Lora E Barnhart Driscoll/Primary Examiner
Quality Assurance Specialist, Technology Center 1600